

Exhibit 10.1




REVOLVING NOTE
 
 

$7,500,000.00
Milwaukee, Wisconsin
 
November 16, 2006

 
On or before November 16, 2007 (herein called the “Maturity Date”), FOR VALUE
RECEIVED, the undersigned, SEMCO ENERGY, INC., a Michigan corporation (herein
called the “Borrower”), promises to pay to the order of U.S. BANK NATIONAL
ASSOCIATION (herein called “Bank”), at the office of Bank at 777 East Wisconsin
Avenue, Milwaukee, Wisconsin 53202, or at such other office as Bank notifies
Borrower in writing from time to time, in lawful currency of the United States
of America, the principal sum of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS
($7,500,000.00), or so much of said sum as has been advanced and is then
outstanding hereunder, together with interest thereon as hereinafter set forth.
 
This Note is a note under which Advances (as hereafter defined), repayments and
new Advances may be made from time to time, provided that Bank shall not be
obligated to make any Advance hereunder (notwithstanding anything expressed or
implied herein or elsewhere to the contrary), and Bank, at any time and from
time to time, without notice, and in its sole and absolute discretion, may
refuse to make Advances to Borrower hereunder without incurring any liability
whatsoever and without in any way affecting Borrower’s liability hereunder for
all amounts advanced. Advances hereunder may be requested in Borrower’s
discretion by telephonic notice to Bank or by submission to Bank of a written
request for an advance, in form acceptable to Bank, which request shall specify
(i) the date and aggregate amount of the proposed Advance (which shall be at
least Five Hundred Thousand Dollars ($500,000)), (ii) the maturity date (each a
“Repayment Date”) for repayment of such Advance (which Repayment Date may be
overnight or shall be agreed to by Bank and the Borrower, but in no event later
than the Maturity Date), and (iii) any other terms to be applicable to such
Advance. Any Advance requested by telephonic notice shall be confirmed by
Borrower that same day by submission to Bank, either by first class mail or
telefax, of a written request for such Advance. Borrower acknowledges that if
Bank makes an Advance based on a telephonic request, it shall be for Borrower’s
convenience and all risks involved in the use of such procedure shall be borne
by Borrower, and Borrower expressly agrees to indemnify and hold Bank harmless
therefor. Bank shall have no duty to confirm the authority of anyone requesting
an Advance by telephone who Bank reasonably believes to be authorized to request
advances.
 
Interest on each Advance hereunder shall accrue at an annual rate equal to the
Bid Margin (as hereafter defined) plus the Quoted Rate in effect as of the day
such Advance is made. The term “Quoted Rate” means the one-month LIBOR rate
quoted by Bank from Telerate Page 3750 or any successor thereto, which is that
one-month LIBOR rate in effect and reset each New York Banking Day, adjusted for
any reserve requirement and any subsequent costs arising from a change in
governmental regulations. The term “New York Banking Day” means any day (other
than a Saturday or Sunday) on which commercial banks are open for business in
New York, New York. Bank’s internal records of applicable interest rates shall
be determinative in the absence of manifest error. Interest will be computed for
the actual number of days principal is unpaid, using a daily factor obtained by
dividing the stated interest rate by three hundred sixty (360). Principal and
interest not paid when due shall bear interest from and after maturity until
paid computed at a rate equal to two percent (2.0%) per annum plus the prime
rate announced by Bank as in effect from time to time (“Default Interest”).
Default Interest shall be payable as provided herein or otherwise upon demand.
 

--------------------------------------------------------------------------------


Unless sooner accelerated in accordance with the terms of this Note, interest is
payable beginning December 1, 2006, and on the first day of each consecutive
month thereafter, plus a final interest payment on the Maturity Date.


Each Advance hereunder shall be payable upon the respective Repayment Date
therefor (unless sooner accelerated in accordance with the terms of this Note).
In the event that any Repayment Date occurs on any day which is not a Business
Day, such Repayment Date shall be extended to the next succeeding Business Day,
except that if the next succeeding Business Day falls in another calendar month,
the Repayment Date applicable thereto shall occur on the next preceding Business
Day, and, to the extent applicable, interest shall continue to accrue and be
payable during any such extensions of any Repayment Date.
 
The amount, applicable interest rate, and Repayment Date of each Advance shall
be noted on Bank’s books and records, which books and records will be conclusive
evidence thereof; provided, however, any failure on the part of Bank to make any
such notation shall not relieve Borrower of its obligations to repay Bank all
amounts owing under this Note when due in accordance with the terms hereof.
 
If: (a) Borrower fails to pay the principal amount of this Note, or any part
thereof, when due, by maturity, acceleration or otherwise, or fails to pay any
interest, fees or other amounts (other than principal) owing under this Note
when due or upon demand, as applicable, and continuance thereof for more than
three (3) Business Days; or (b) Borrower fails to comply with any of the terms
or provisions of any agreement between Borrower and Bank (taking into account
applicable periods of notice and cure, if any); or (c) Borrower becomes
insolvent or the subject of a voluntary or involuntary proceeding in bankruptcy,
or a reorganization, arrangement or creditor composition proceeding and, in the
event of an involuntary proceeding only, such proceeding is not dismissed within
sixty (60) days, ceases doing business as a going concern, or is the subject of
a dissolution; or (d) any warranty or representation made by Borrower in
connection with this Note shall be discovered to be materially untrue or
incomplete when made or when deemed made; or (e) there is a default or event of
default under (i) that certain Second Amendment and Restated Credit Agreement,
dated September 15, 2005, among Borrower, various financial institutions parties
thereto as lenders, LaSalle Bank Midwest National Association, a national
banking association, as administrative agent and arranger, National City Bank
(fka National City Bank of the Midwest), a national banking association, as
syndication agent, and U.S. Bank, N.A., as documentation agent, as the same may
be amended, restated, supplemented or replaced from time to time, or (ii) that
certain Indenture dated as of May 21, 2003, among Borrower and Fifth Third Bank,
as trustee, relating to Borrower’s 7-1/8 % Senior Notes due 2008; or (f) there
is any failure by Borrower to pay when due any of its other indebtedness in
excess of Ten Million Dollars ($10,000,000.00) in the aggregate or in the
observance or performance of any term, covenant or condition in any document
evidencing, securing or relating to such indebtedness; or (g) there is filed or
issued a levy or writ of attachment or garnishment or other like judicial
process upon Borrower, including, without limit, any accounts of Borrower with
Bank, for an amount in excess of One Million Dollars ($1,000,000.00); then Bank,
upon the occurrence or existence of any of these conditions or events (each a
“Default”), may at its option and without prior notice to Borrower, declare any
or all of the indebtedness outstanding under this Note (the “Indebtedness”) to
be immediately due and payable (notwithstanding any provisions contained in the
evidence of it to the contrary), exercise any one or more of the rights and
remedies granted to Bank by any agreement with Borrower or given to it under
applicable law, or otherwise.
 
2

--------------------------------------------------------------------------------


All payments under this Note shall be in immediately available United States
funds, without setoff or counterclaim.
 
Borrower waives presentment, demand, protest, notice of dishonor, notice of
demand or intent to demand, notice of acceleration or intent to accelerate, and
all other notices, and agrees that no extension or indulgence to Borrower, or
release, substitution or nonenforcement of any security, or release or
substitution of any of Borrower, or any other party, whether with or without
notice, shall affect the obligations of Borrower. Borrower agrees that Bank has
the right to sell, assign, or grant participations, or any interest, in any or
all of the Indebtedness, and that, in connection with such right, but without
limiting its ability to make other disclosures to the full extent allowable,
Bank may disclose all documents and information which Bank now or later has
relating to Borrower and the Indebtedness, provided that Bank shall not disclose
any confidential information of Borrower unless the recipient of such disclosure
has agreed to keep the information confidential.
 
Borrower agrees to reimburse Bank, or any other holder or owner of this Note,
for any and all reasonable costs and expenses (including, without limit, court
costs, legal expenses and reasonable attorneys’ fees, whether inside or outside
counsel is used (but excluding fees of in-house counsel for matters for which
Bank has engaged outside counsel), whether or not suit is instituted, and, if
suit is instituted, whether at the trial court level, appellate level, in a
bankruptcy, probate or administrative proceeding or otherwise) incurred in
collecting or attempting to collect this Note or the Indebtedness or incurred in
any other matter or proceeding relating to this Note or the Indebtedness.
 
Borrower acknowledges and agrees that there are no contrary agreements, oral or
written, establishing a term of this Note and agree that the terms and
conditions of this Note may not be amended, waived or modified except in a
writing signed by a duly authorized officer of Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. If any provision of this Note is unenforceable in whole or part for any
reason, the remaining provisions shall continue to be effective. THIS NOTE SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
WISCONSIN.
 
This Note shall bind Borrower and Borrower’s successors and assigns.


For purposes of this Note, the following terms will have the following meanings:
 
“Advance” means a borrowing requested by Borrower and made by Bank under this
Note in accordance with the terms hereof, including, without limitation, the
continuation of an outstanding Advance.
 
3

--------------------------------------------------------------------------------


“Bid Margin” means the per annum percentage rate quoted by Bank and accepted by
Borrower with regard to an Advance requested hereunder.
 
“Business Day” means any day, other than a Saturday, Sunday or holiday, on which
Bank is open for all or substantially all of its commercial banking business in
Milwaukee, Wisconsin.
 
Borrower agrees that Bank may, at any time after demand for payment or maturity
of this Note, without notice or demand, set off against any credit balance or
other money now or hereafter owed to Borrower by Bank any unpaid Indebtedness.


BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.
 
Nothing herein shall limit any right granted Bank by other instrument or by law.
 

        SEMCO ENERGY, INC.  
   
   
    By:   /s/ Michael V. Palmeri    

--------------------------------------------------------------------------------

        Its:    SVP and CFO   

--------------------------------------------------------------------------------

            By:      

--------------------------------------------------------------------------------

        Its:     

--------------------------------------------------------------------------------

 

 
4

--------------------------------------------------------------------------------



